DISMISS and Opinion Filed October 11, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00376-CV

                       MELISSA LEBRUN, Appellant
                                  V.
                    AVENUES AT CRAIG RANCH, Appellee

                  On Appeal from the County Court at Law No. 3
                              Collin County, Texas
                      Trial Court Cause No. 003-00653-2022

                         MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Goldstein
                           Opinion by Justice Goldstein
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal submitted without a reporter’s record and for appellant’s brief

to be filed by August 31, 2022. On September 2, 2022, we notified appellant the

time for filing her brief had expired and directed appellant to file her brief within ten

days. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To date, appellant

has not filed her brief or otherwise corresponded with the Court regarding the status

of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).



                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE



220376F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MELISSA LEBRUN, Appellant                    On Appeal from the County Court at
                                             Law No. 3, Collin County, Texas
No. 05-22-00376-CV          V.               Trial Court Cause No. 003-00653-
                                             2022.
AVENUES AT CRAIG RANCH,                      Opinion delivered by Justice
Appellee                                     Goldstein. Justices Molberg and
                                             Reichek participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered October 11, 2022




                                       –3–